The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Acknowledgement is made of Applicant's submission of a corrected Application Data Sheet (ADS) in the response filed August 27, 2021.

Priority
This application, 16/549,226, filed 08/23/2019 is a continuation 15/618,814, filed 06/09/2017.  15/618,814 is a continuation of 14/934,715, filed 11/06/2015, now abandoned. 14/934,715 is a continuation of 14/356,302, filed 05/05/2014, now U.S. Patent 9,205,085.  14/356,302, is a national stage entry of PCT/US2012/063796, International Filing Date: 11/07/2012.  PCT/US2012/063796 claims priority from provisional application 61/556,346, filed 11/07/2011.


Petition
Applicant’s Petition to Accept an Unintentionally Delayed submission of the Priority Claim under 35 U.S.C. §119(e) and 37 CFR §1.78(c) for the benefit of a prior-filed provisional application as filed with the United States Patent and Trademark Office on July 9, 2021 was granted in the Petition Decision dated August 27, 2021.  A Corrected Filing Receipt was issued October 27, 2021 correcting US provisional application Serial No. from 61/556,347 to 61/556,346.  

Reasons for Allowance
The reasons for Allowance previously cited in the Notice of Allowance mailed April 12, 2021 is as follows.  
The claimed subject matter drawn to a method of treating hot flashes in a female subject diagnosed with breast cancer, the method comprising administering to the subject a compound of formula (I), as recited in Claim 1, thereby treating hot flashes in the subject, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
The compounds of Formula I recited in the allowed method of Claim 1 is known in the art as CXCR4 antagonists for the treatment of HIV infection (see Shim et al. in US Patent 8,008,312, previously published as US2006/0264451).  The present specification  (page 8) discloses that, in addition to HIV, CXCR4 antagonists are known to be useful for the treatment of breast cancer and rheumatoid arthritis. 

The specification discloses in vitro IC50 data (inhibition of SDF-1 to CXCR4) for 31 compounds within the scope of Formula (I) and that hot flashes in a menopausal women were greatly resolved following administration of a compound of Formula I. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 11 – 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628